PER CURIAM.
Appellant was employed as a technical instructor by the Federal Aviation Agency at Oklahoma City, Oklahoma. He had been given advance notice of proposed removal from government service for unsatisfactory performance and, after failing to improve, was involuntarily removed in 1966. After exhausting his administrative remedies Gordon sought judicial review in the United States District Court for the Western District of Oklahoma, contending that his dismissal was arbitrary, capricious and an abuse of discretion. That court affirmed his dismissal and this appeal followed.
We affirm for the reasons stated in the district court’s well-reasoned memorandum opinion, 306 F.Supp. 252 (W.D. Okla.1968).